Citation Nr: 0007972
Decision Date: 03/24/00	Archive Date: 09/08/00

DOCKET NO. 96-36 473               DATE MAR 24, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Houston, Texas

THE ISSUES

1. Whether new and material evidence has been submitted to reopen
the appellant's claim that the character of his discharge from
military service establishes basic eligibility for Department of
Veterans Affairs (VA) benefits.

2. Whether termination of the appellant's disability compensation
benefits due to the discovery of clear and unmistakable error in
the November 1994 rating decision which established entitlement to
these benefits was proper.

3. Entitlement to restoration of service connection for the
appellant's claimed disorders, for the purpose of compensation.

REPRESENTATION

Appellant represented by: The American Legion

WITNESSES AT HEARING ON APPEAL

Appellant and Spouse

INTRODUCTION

The appellant had active military service from July 1966 to June
1969. The character of his discharge is at issue in this decision.

When this matter was last before the Board of Veterans' Appeals
(the Board) in January 1998, it was remanded to the Department of
Veterans Affairs (VA), Houston, Texas, Regional Office (RO) for
additional development. Following the completion of that
development, the case was returned to the Board in February 2000.

The record indicates that the appellant was originally represented
in his appeal by the Texas Veterans Commission but that he was
represented at his November 1997 hearing before the Board in
Washington, D.C. by The American Legion. The record reflects
further, that although the appellant submitted a statement
immediately following this hearing in which he indicated a desire
to revoke his designation of The American Legion as his
representative, in October 1998, a Power of Attorney was submitted
reinstating The American Legion in that capacity. The Board finds
the matter of representation has thus been clarified.

It is noted that on March 2, 2000, the appellant submitted a
statement dated in February 2000, in which he requested a Board
hearing in Washington D.C., within 30 days, demanding a "right to
a speedy trial," and noting that he and the American Legion were
ready. The Board shall decide an appeal only after affording the
appellant an opportunity for a hearing. 38 U.S.C.A. 7107(b) (West
1991). As indicated above, however, the appellant was afforded a
hearing before the Board in November 1997. In his recent request,
the appellant provided no indication that he has additional
evidence, no reason why such a hearing would be necessary, and no

- 2 -

reason why the previous hearing did not suffice. The Board finds
that the appellant has been afforded an opportunity for a hearing
and perceives no legitimate reason for another. In that regard, it
is noted that the appellant's designated representative submitted
additional written argument to the Board in March 2000, and
provided no indication that an additional hearing was desired.
Thus, the case is now ready for further appellate review.

FINDINGS OF FACT

1. In a November 1978 Administrative Decision, the RO considered
all of the evidence then of record and determined that the
appellant's active service was terminated on June 3, 1969, under
conditions other than honorable and that such termination is a bar
to VA benefits except health care for service-connected
disabilities. The appellant was provided notice of that decision,
and of his rights to appeal. The appellant failed to file a timely
notice of disagreement with that decision within one year from the
date that notice was provided to him.

2. Additional evidence received since November 1978 is either
cumulative and duplicative, or does not bear directly and
substantially upon the matter of whether the appellant's active
service was terminated on June 3, 1969, under conditions other than
honorable and whether that termination is a bar to VA benefits
except health care for service-connected disabilities, and by
itself or in connection with evidence previously assembled is not
so significant that it must be considered in order to fairly decide
the merits of that decision.

3. In awarding the appellant VA compensation benefits in the
November 1994 decision, the RO obviously and undebatably either did
not know that the appellant's period of service ended in an Other
Than Honorable Conditions discharge so as to preclude the payment
of compensation, or did not correctly apply the law that precludes
the payment of such benefits to individuals, including the
appellant, whose period of service ended in an Other Than Honorable
Conditions discharge.

- 3 -

CONCLUSIONS OF LAW

1. The November 1978 Administrative Decision which determined that
the appellant's active service was terminated under conditions
other than honorable and is a bar to VA benefits except health care
for service-connected disabilities, is final; new and material
evidence has not been submitted with respect to that decision, and
the matter is not reopened. 38 U.S.C.A. 5107(a), 7105 (West 1991);
38 C.F.R. 3.156, 20.302, 20.1100 (1999).

2. The November 1994 decision of the RO to award VA compensation
benefits to the appellant was clearly and unmistakable erroneous,
and the reversal of that decision by the RO in November 1995 was
proper. 38 C.F.R. 3.105(a) and (d).

3. The appellant's claim for the restoration of service connection
for his claimed disorders, for the purpose of compensation, is
without legal merit. 38 U.S.C.A. 5107(a).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the record indicates that the appellant received a
discharge Under Conditions Other Than Honorable in June 1969. He
submitted an application for an upgrade of his discharge under the
Department of Defense Discharge Review Program in May 1977. He was
notified by letter in June 1977 that his discharge had been
upgraded to Under Honorable Conditions (General), effective from
June 1977. A DD Form 214 was issued reflecting this change.

Subsequent to the upgrade of his discharge, the appellant submitted
an application for VA benefits. He was informed by letter in May
1978 that entitlement to these benefits was contingent upon review
of his special upgraded discharge by both the

- 4 -

Military Discharge Review Board and the VA. After additional review
of the appellant's case, the Discharge Review Board determined that
the upgraded discharge was not affirmed, and that the
characterization of the original discharge would remain in effect.
A Form DD 215, Correction of Form DD 214, Report of Separation for
Active Service, was issued in September 1978 to reflect the
findings of the Discharge Review Board.

In a November 1978 Administrative Decision, the RO considered all
of the evidence then of record and determined that the appellant's
active service was terminated on June 3, 1969, under conditions
other than honorable and that such termination is a bar to VA
benefits except health care for service-connected disabilities. The
appellant was provided notice of that decision, and of his rights
to appeal. The appellant failed to file a timely notice of
disagreement with that decision within one year from the date that
notice was provided to him, and it became final. 38 U.S.C.A. 7105.

The appellant submitted additional claims for entitlement to
service connection in 1993 and 1994. He was informed by letter in
February 1993 that while he was entitled to health care benefits
for his service-connected foot disorder, the condition of his
discharge prevented payment of compensation benefits. However, a
subsequent rating decision was issued in November 1994. This
decision increased the evaluation for the appellant's service-
connected bilateral pes planus to 10 percent. He was informed by
letter in December 1994 that he would receive compensation
benefits, effective from October 1, 1994.

In November 1995, however, the RO issued an administrative decision
in which it was determined that there was clear and unmistakable
error in the November 1994 rating decision, which increased the
evaluation of the appellant's bilateral pes planus to 10 percent
and awarded him payment of compensation benefits based on a period
of service ending in an Other Than Honorable Conditions discharge.
It was proposed to terminate the appellant's compensation benefits
effective October 1995. The appellant was notified of this proposal
by letter in January 1996, and was

- 5 - 

informed that his benefits had been terminated in February 1996. He
perfected an appeal of that decision.

In November 1997, the appellant and his spouse testified at a
hearing before the undersigned acting Board member. At that
hearing, they asserted that the appellant's post-traumatic stress
disorder first manifested before the completion of his tour of duty
in Vietnam, and became worse after his transfer from Vietnam but
prior to discharge. They stated that he never experienced
disciplinary problems either prior to active service or in service
prior to his tour in Vietnam, and that it was, in fact, the early
manifestation of his post-traumatic stress disorder during service
that caused the disciplinary problems that resulted in his
discharge under other than honorable conditions.

In its 1998 Remand, the Board addressed the appellant's specific
contentions pertaining to his state of mind at the time he
committed the offenses which led to his Discharge Under Other Than
Honorable Conditions. As noted above, he contends that it was an
early manifestation of post-traumatic stress disorder which
resulted in these acts. The Board requested that the appellant be
examined for the purpose of determining whether he was insane at
the time of his active service.

Pursuant to the Board's remand, a VA psychiatric examination was
conducted in June 1999. In the report of that examination, it was
noted that the psychiatric examiner reviewed the appellant's claims
folder and conducted an examination. The resulting diagnoses on
Axis I were cannabis abuse; alcohol abuse; hallucinogen abuse; and
opiate abuse. The diagnoses on Axis II were mild mental
retardation; and personality disorder not otherwise specified with
cluster B traits. The examiner stated that the appellant had no
evidence of psychopathology in service, and that it was as likely
as not that the appellant was not insane for VA purposes in
service.

In November 1999, a supplemental statement of the case was issued
with respect to all of the issues considered herein.

6 -

New and Material Evidence to Reopen The Question of Character of
discharge

As noted, in a November 1978 Administrative Decision, the RO
determined that the appellant's active service was under conditions
other than honorable and that such termination is a bar to VA
benefits except health care for service-connected disabilities, and
that decision became final. 38 U.S.C.A. 7105.

Despite the finality of the prior adverse decision, a claim will be
reopened and the former disposition reviewed if new and material
evidence is presented or secured with respect to the claim which
has been disallowed. 38 U.S.C.A. 5108 (West 1991); 38 C.F.R. 3.156
(1999). New and material evidence means evidence not previously
submitted to agency decisionmakers which bears directly and
substantially upon the specific matter under consideration, which
is neither cumulative nor redundant, and which by itself or in
connection with evidence previously assembled is so significant
that it must be considered in order to fairly decide the merits of
the claim. 38 C.F.R. 3.156(a).

The United States Court of Appeals for Veterans Claims (known as
the United States Court of Veterans Appeals prior to March 1, 1999)
(hereinafter, "the Court") has held that, when "new and material
evidence" is presented or secured with respect to a previously and
finally disallowed claim, VA must reopen the claim. Stanton v.
Brown, 5 Vet. App. 563, 566 (1993). The Court has reviewed and
upheld the standards regarding the issue of finality. Reyes v.
Brown, 7 Vet. App. 113 (1994).

The Board notes previous governing case law required, in order to
reopen a finally denied claim, that there be a reasonable
possibility that new evidence, when viewed in the context of all
the evidence, both old and new, would change the prior outcome.
Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991). However, a recent
decision by the U.S. Court of Appeals for the Federal Circuit
invalidated this standard on the grounds that it could impose a
higher burden on a veteran than imposed by 38 C.F.R. 3.156. See
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

- 7 -

Subsequently, the Court has held that with regard to petitions to
reopen previously and finally disallowed claims, VA must conduct a
three-part analysis, first, whether evidence submitted is "new and
material" under 38 C.F.R. 3.156(a), second, if it finds the
evidence is "new and material" immediately upon reopening it must
determine whether the claim is well grounded, based upon all of the
evidence, presuming its credibility, and third, if the claim is
well grounded to proceed to the merits, but only after ensuring
that the duty to assist under 38 U.S.C.A. 5107(b) had been
fulfilled. Elkins v. West, 12 Vet. App. 209 (1999) (en banc); see
also Winters v. West, 12 Vet. App. 203 (1999) (en banc).

With respect to the issue of reopened claims, the Court held, even
assuming that newly presented evidence was material, a reopened
claim could be denied in the clear absence from the total record of
a required element of a well-grounded claim. Winters, No. 97-2180
(citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d
604 (Fed. Cir. 1996) (table)).

New and material evidence must be presented or secured since the
time that the claim was finally disallowed on any basis. Evans v.
Brown, 9 Vet. App. 273 (1996). Determining what the "issue at hand"
in a case is depends on the specified basis or bases for the last
disallowance of the claim. Evans, 9 Vet. App. at 284. Evidence
presented since the last final disallowance need not be probative
of all elements required to award the claim, but need be probative
only as to each element that was a specified basis for the last
disallowance. See Glynn v. Brown, 6 Vet. App. 523, 528-29 (1994)
and Struck v. Brown, 9 Vet. App. 145, 151 (1996).

The credibility of new evidence is assumed for the limited purpose
of determining whether it is material. Justus v. Principi, 3 Vet.
App. 510 (1992).

The basis of the RO's 1978 determination that the appellant's
active service was terminated on June 3, 1969, under conditions
other than honorable and that such termination is a bar to VA
benefits except health care for service-connected disabilities, was
that the appellant exercised willful and persistent misconduct;
that

8 -

his discreditable incidents showed a constant disregard of lawful
orders, failure to perform assigned duties, and contempt for
military regulations and authority; that he resisted rehabilitative
attempts; and that he was aware or should have been aware, the he
could have been issued an undesirable discharge.

In addition, it is noted that under VA law, although a discharge or
release is considered to have been issued under dishonorable
conditions if the discharge or release resulted from willful and
persistent misconduct by the servicemember [38 C.F.R. 3.12(d)],
entitlement to the payment of VA benefits is not precluded if it is
found that the servicemember was insane at the time of committing
the offense causing the dishonorable discharge. 38 C.F.R. 3.12(b).

Based upon those regulations and the appellant's allegations, the
Board theorized in its 1998 remand, that exploring whether or not
the appellant was insane for VA purposes at the time he committed
the offenses leading to his discharge would be helpful in
determining whether new and material evidence has been secured.

Consequently, the Board must now determine if any of the evidence
received subsequent to the RO's decision in 1978 is both "new" and
"material," to the essential question of whether the appellant
exercised willful and persistent misconduct during active service
such that he should have been terminated from service under
conditions other that honorable so as to impose a bar to VA
benefits except health care for service-connected disabilities, and
the underlying question of whether the appellant was insane during
active service.

The pertinent evidence submitted since the Board's Administrative
Decision on the issue of the character of the appellant's discharge
on the merits in 1978, and implicitly or explicitly claimed by the
appellant to be new and material, consists of the appellant's
written and oral statements, the oral statements of his spouse, VA
and private outpatient and hospitalization medical treatment
records, a handwritten statement purported to be from the Deputy
Clerk of the District Court of Harris County, Texas, and the report
of a VA psychiatric examination conducted in June 1999.

9 -

The appellant's written and oral statements submitted by him and by
his spouse since 1978 consists of arguments and assertions that his
post-traumatic stress disorder first manifested in Vietnam, and
became worse after his transfer from Vietnam but prior to
discharge. He has stated that he never experienced disciplinary
problems either prior to active service or in service prior to his
tour in Vietnam, and he has expressed his belief that it was, in
fact, the early manifestation of his post-traumatic stress disorder
during service that caused the disciplinary problems that resulted
in his discharge under other than honorable conditions.

As to those assertions, the record does not reflect that the
appellant or his spouse possess a recognized degree of medical
knowledge that would render his opinions on medical diagnoses or
causation competent. The Court, in Moray v. Brown, 5 Vet. App. 211,
214 (1993), extended the principal of Grottveit v. Brown, 5 Vet.
App. 91 (1993), to hold that if lay assertions of medical causation
will not suffice initially to establish a plausible, well grounded
claim, under 38 U.S.C.A. 5107(a), it necessarily follows that such
assertions cannot serve as the predicate to reopen a claim under 38
U.S.C.A. 5108. Consequently, the appellant's own statements and
those of his spouse, are not competent regarding the question of
whether he had post-traumatic stress disorder in service, much less
whether he was insane during service, and is insufficient to reopen
the claim.

VA and private outpatient and hospitalization medical treatment
records accumulated since 1978 reflect the treatment of the
appellant for various disabilities since service, including post-
traumatic stress disorder. Although this evidence is new, given
that these records reflect only post-service treatment, and provide
no competent information or opinion regarding the appellant's in-
service behavior or mental status, the Board must find that this
medical evidence is not "material," to the question of whether the
appellant exercised willful and persistent misconduct during active
service such that he should have been terminated from service under
conditions other that honorable so as to impose a bar to VA
benefits except health care for service-connected disabilities.
Consequently, this medical evidence is insufficient to reopen the
claim.

- 10 -

In August 1999, the appellant submitted a handwritten statement
purported to be from the Deputy Clerk of the District Court of
Harris County, Texas, that he believes somehow reflects that his
behavior prior to service did not warrant judicial intervention.
Assuming for the purpose of analysis that this statement reflects
what the veteran purports it does, given that this statement
pertains only to the appellant's pre-service behavior, it provides
no competent information or opinion regarding the appellant's in-
service behavior or mental status. Consequently, the Board must
find that this evidence is not "material," to the question of
whether the appellant exercised willful and persistent misconduct
during active service such that he should have been terminated from
service under conditions other that honorable so as to impose a bar
to VA benefits except health care for service-connected
disabilities. As such, this evidence is insufficient to reopen the
claim.

With respect to the report of a VA psychiatric examination
conducted in June 1999, first the Board must note that the
examination was conducted at the request of the Board for the
purpose of determining whether new and material evidence could be
secured regarding the question of whether the veteran was insane at
the time of his discharge from service such that he could not have
exercised the willful and persistent misconduct during active
service to as to be terminated from service under conditions other
than honorable. It is noted in the report, that the psychiatric
examiner did not diagnose post-traumatic stress disorder, nor any
other psychiatric disorder, and that the examiner was in agreement
that the appellant had no evidence of psychopathology in service,
and that it was as likely as not that the appellant was not insane
for VA purposes in service. Clearly, this medical evidence opposes
the appellant's allegations that he was insane during service, and
therefore opposes the allegation that his mental status was such
that he could not have exercised the willful and persistent
misconduct during active service so as to be terminated from
service under conditions other than honorable. Clearly, opposing
rather than supporting evidence is not the type of new and material
evidence that must be considered in order to fairly decide the
appellant's claim. As such, the appellant's claim cannot be
reopened on that basis.

Thus, in view of the foregoing, the evidence submitted since the
1978 Administrative Decision that barred the appellant from VA
compensation benefits is not new and material. See Hodge, Elkins,
Winters, supra. Consequently, it is not evidence "which by itself
or in connection with evidence previously assembled is so
significant that it must be considered in order to fairly decide
the merits of the claim." 38 C.F.R. 3.156(a). The law is clear that
"the Board does not have jurisdiction to consider a claim which it
previously adjudicated unless new and material evidence is
presented, and before the Board may reopen such a claim, it must so
find." Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). In
the absence of evidence that is both new and material, the
appellant's request to reopen the issue of whether his active
service was terminated under conditions other than honorable and is
a bar to VA benefits except health care for service-connected
disabilities, must be denied. 38 U.S.C.A. 5107(a), 5108, 7104,
7105; 38 C.F.R. 3.156, 20.1100.

Termination of disability Compensation Benefits Due to the
Discovery of Clear and Unmistakable Error in a Prior Decision

As indicated, in a November 1994 rating decision, the RO increased
the evaluation for the appellant's service-connected bilateral pes
planus to 10 percent, and subsequently paid such compensation
benefits effective from October 1, 1994. In a November 1995
decision, however, the RO determined that there was clear and
unmistakable error in the November 1994 rating decision to award
the appellant payment of compensation benefits, because payment of
such benefits were precluded under the law for individuals whose
period of service ended in an Other Than Honorable Conditions
discharge. The appellant's benefits were terminated on that basis
in February 1996, and the appellant subsequently perfected an
appeal of the propriety of the November 1995 decision.

If the appellant is to be successful in his claim, it must be shown
that it was not clear and unmistakable error on the part of the RO
in awarding the appellant compensation benefits in November 1994,
despite the fact that payment of such

- 12 -

benefits were precluded under the law for individuals, including
the appellant, whose period of service ended in an Other Than
Honorable Conditions discharge.

Previous determinations which are final and binding, including
decisions of service connection, will be accepted as correct in the
absence of clear and unmistakable error. Where evidence establishes
such error, the prior decision will be reversed or amended. 38
C.F.R. 3.105(a) and (d).

The definition of clear and unmistakable error in severing service
connection is also the same as that which applies to the veteran in
an attempt to overturn a prior unfavorable decision. Graves v.
Brown, 6 Vet. App. 166 (1994). The determination of whether a
decision was based on clear and unmistakable error requires
consideration of three factors: 1) either the correct facts, as
they were known at the time, were not before the adjudicator,
rather than a disagreement on how the facts were interpreted, or
the pertinent statutory or regulatory provisions were incorrectly
applied; 2) the error must be undebatable, and of the type that,
had it not been made, would have manifestly changed the outcome of
the case at the time it was made; and 3) the determination of
whether a decision contained clear and unmistakable error must be
based on the law that existed at the time the decision was
rendered. Damrel v. Brown, 6 Vet. App. 242 (1994), citing Russell
v. Principi, 3 Vet. App. 310 (1992). Although the determination of
whether a decision was based on clear and unmistakable error
normally precludes the consideration of evidence received
subsequent to the decision, that restriction does not apply in
determining whether service connection should be severed. Daniels
v. Gober, 10 Vet. App. 474,480 (1997).

Turning to the instant case, the Board finds that it is undebatable
that, in awarding the appellant compensation benefits in November
1994, the RO either did not know that the appellant's period of
service ended in an Other Than Honorable Conditions discharge so as
to preclude the payment of compensation, or did not correctly apply
the law that precludes the payment of such benefits to individuals,
including the appellant, whose period of service ended in an Other
Than Honorable Conditions discharge. As such, it must be concluded
that either the correct facts, as they were

- 13 -

known at the time, were not before the adjudicator, or the
pertinent statutory or regulatory provisions were incorrectly
applied. This is clearly not the case that there was a disagreement
on how the facts were interpreted. The appellant had obtained and
held his discharge status for many years, and had been told by the
RO many times prior that his discharge status precluded him from
payment of VA compensation benefits. The RO discovered their
obvious mistake in awarding compensation benefits very quickly. The
error was obvious and undebatable, and of the type that, had it not
been made, would have manifestly changed the outcome of the case at
the time it was made (i.e., the appellant would not have been
awarded compensation). The Board must concluded that it was proper
for the RO to conclude in November 1995, that clear and
unmistakable error was made in the November 1994 determination, and
that the November 1994 decision to award the appellant VA
compensation benefits was properly reversed. 38 C.F.R. 3.105(a) and
(d).

Restoration of service connection for the Purpose of Compensation

The Board has found herein that the requisite new and material
evidence has not been submitted to reopen the issue of whether the
appellant's active service was terminated under conditions other
than honorable, and/or whether that discharge status should be a
bar to VA benefits except health care for service-connected
disabilities. 38 U.S.C.A. 5107(a), 5108, 7104, 7105; 38 C.F.R.
3.156, 20.1 100. The Board has also found that the November 1994
decision of the RO to award VA compensation benefits to the
appellant was clearly and unmistakable erroneous, and that the
reversal of that decision by the RO in November 1995 was proper. 38
C.F.R. 3.105(a) and (d). In the face of those decisions, the Board
finds no legal basis for the restoration of service connection for
the appellant's claimed disorders, for the purpose of compensation.
The Board concludes that the appellant's claim for the restoration
of service connection for his claimed disorders, for the purpose of
compensation, is without legal merit. 38 U.S.C.A. 5107(a).

- 14 - 

ORDER

New and material evidence not having been submitted to reopen the
appellant's claim that the character of his discharge from military
service establishes basic eligibility for VA benefits, the claim is
denied.

The termination of the appellant's disability compensation benefits
due to the discovery of clear and unmistakable error in the
November 1994 rating decision which established entitlement to
these benefits, was proper, and the claim is denied.

Entitlement to restoration of service connection for the
appellant's claimed disorders, for the purpose of compensation, is
denied.

Michael A. Pappas 
Acting Member, Board of Veterans' Appeals

- 15 - 


